Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT

(NewStar CP Funding LLC)

THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AND SERVICING
AGREEMENT, dated as of November 26, 2013 (this “Amendment”), is entered into by
and among NEWSTAR CP FUNDING LLC, as the Borrower (the “Borrower”), NEWSTAR
FINANCIAL, INC., as the Originator and the Servicer, the Lenders identified on
the signature pages hereto and WELLS FARGO SECURITIES, LLC, as the
Administrative Agent (in such capacity, the “Administrative Agent”).

R E C I T A L S

WHEREAS, the above-named parties have entered into that certain Fifth Amended
and Restated Loan and Servicing Agreement, dated as of November 5, 2012 (as
amended, the “Agreement”), by and among the Borrower, the Originator, the
Servicer, each of the Conduit Lenders and Institutional Lenders from time to
time party thereto, each of the Lender Agents from time to time party thereto,
the Administrative Agent and U.S. Bank National Association, as the Trustee;

WHEREAS, pursuant to and in accordance with Section 13.1 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

SECTION 2. Amendments.

2.1 Schedule IX to the Agreement is hereby deleted and the definition of
“Advance Rate” in Section 1.1 of the Agreement is hereby amended to read as
follows:

“Advance Rate”: Defined in the Lender Fee Letter.

2.2 The definitions of “BSL Excess,” “BSL Obligor Excess Amount,” “BSL
Sub-Limit”, “BSL Sub-Limit Excess Amount,” “Large Middle Market Loan,” and
“Traditional Middle Market Loan” in Section 1.1 of the Agreement are hereby
deleted from the Agreement.



--------------------------------------------------------------------------------

2.3 The definition of Concentration Limits” in Section 1.1 of the Agreement is
hereby amended to read as follows:

“Concentration Limits”: For the purposes of determining the Excess Concentration
Amount and the Maximum Availability, the following concentration limits shall
apply during the Revolving Period (and, for the avoidance of doubt, the
Concentration Limits shall not apply after the Revolving Period):

(i) the aggregate Adjusted Borrowing Value of all Eligible Loans to Obligors in
the same Moody’s Industry Classification Group shall not exceed the greater of
(a) $17,500,000 (or $25,000,000 when the Facility Amount is $275,000,000 or
greater) and (b) 17.5% of the Borrowing Base; provided that (I) the aggregate
Adjusted Borrowing Value of all Eligible Loans to Obligors in the largest
Moody’s Industry Classification Group may constitute up to the greater of
(a) $25,000,000 (or $35,000,000 when the Facility Amount is $275,000,000 or
greater) and (b) 25.0% of the Borrowing Base and (II) the aggregate Adjusted
Borrowing Value of all Eligible Loans to Obligors in the second largest Moody’s
Industry Classification Group may constitute up to the greater of
(a) $20,000,000 (or $28,000,000 when the Facility Amount is $275,000,000 or
greater) and (b) 20.0% of the Borrowing Base;

(ii) the aggregate Adjusted Borrowing Value of all Eligible Loans to the same
Obligor shall not exceed $12,500,000 (or $15,000,000 when the Facility Amount is
$225,000,000 or greater); provided that up to three obligors (including any
Affiliate thereof) may, collectively, have an Adjusted Borrowing Value in an
amount up to $20,000,000 each for the first 90 days after acquisition by the
Borrower;

(iii) the aggregate Adjusted Borrowing Value of all Eligible Loans that are
Fixed Rate Loans shall not exceed $20,000,000 (or $28,000,000 when the Facility
Amount is $275,000,000 or greater);

(iv) the aggregate Adjusted Borrowing Value of all Eligible Loans where the
related Obligor is organized under the law of Canada shall not exceed the
greater of (a) $15,000,000 (or $20,000,000 when the Facility Amount is
$275,000,000 or greater) and (b) 15.0% of the Borrowing Base; and

(v) the aggregate Adjusted Borrowing Value of all Eligible Loans rated “Caa1” or
lower shall not exceed the greater of (a) $25,000,000 (or $35,000,000 when the
Facility Amount is $275,000,000 or greater) and (b) 25.0% of the Borrowing Base.

2.4 The definition of “Delayed Draw Term Loan” in Section 1.1 of the Agreement
is hereby amended tor read as follows:

“Delayed Draw Term Loan”: A Loan that is fully committed on the initial funding
date of such Loan and is required to be fully funded in one or

 

2



--------------------------------------------------------------------------------

more installments on draw dates to occur within two years of the initial funding
of such Loan but which, once all such installments have been made has the
characteristics of a Term Loan.

2.5 Clause (b) of the definition of “Eligible Loan” in Section 1.1 of the
Agreement is hereby amended to read as follows:

(b) such Loan is a first lien loan and a Middle Market Loan or Broadly
Syndicated Loan;

2.6 The definition of “Facility Amount” in Section 1.1 of the Agreement is
amended to read as follows:

“Facility Amount”: $275,000,000; provided that the Facility Amount may be
increased upon the request of the Borrower and approval of the Administrative
Agent in its sole discretion in an amount up to $325,000,000 pursuant to
Section 2.25; provided further that on or after the Termination Date, the
Facility Amount shall mean the Advances Outstanding.

2.7 Section 1.1 of the Agreement is amended to add the definition of “Second
Amendment Date” thereto as alphabetically appropriate as follows:

“Second Amendment Date”: November 26, 2013.

2.8 Clause (u) of the definition of “Loan Tape” in Section 1.1 of the Agreement
is hereby amended to read as follows:

(u) Loan type (Broadly Syndicated Loan or Middle Market Loan);

2.9 The definition of “Maximum Weighted Average Life Test” in Section 1.1 of the
Agreement is hereby amended to read as follows:

“Maximum Weighted Average Life Test”: A test that will be satisfied on any
Measurement Date if the Weighted Average Life of all Loans included in the
Collateral is less than or equal to 6.5 years; provided that following a
securitization in which the Administrative Agent is the sole or joint lead
bookrunner, the Maximum Weighted Average Life Test will not apply hereunder
until the aggregate Adjusted Borrowing Value is greater than $80,000,000.

2.10 Section 1.1 of the Agreement is hereby amended to add the definition of
“Middle Market Loan” thereto as alphabetically appropriate as follows:

“Middle Market Loan”: Any commercial loan that meets the definition of “Broadly
Syndicated Loan” other than with respect to clauses (i), (v), (vi) and (vii) of
the definition thereof.

 

3



--------------------------------------------------------------------------------

2.11 The definition of “Minimum Equity Amount” in Section 1.1 of the Agreement
is hereby amended to read as follows:

“Minimum Equity Amount”: As of any Measurement Date, an amount equal to the
greater of (i) (a) $45,000,000, if the Facility Amount is greater than
$175,000,000 and (b) $35,000,000, if the Facility Amount is $175,000,000 or less
and (ii) the sum of the OLB of all Eligible Loans to the three largest Obligors
included in the Collateral; provided, however, that immediately prior to or
following a securitization where Wells Fargo is lead or joint lead bookrunner,
the Servicer may propose a temporary alternative Minimum Equity Amount and the
Supermajority may approve, amend or reject such proposal in its sole and
absolute discretion; and provided further that the “Minimum Equity Amount” shall
not be decreased following the end of the Revolving Period.

2.12 The definition of “Prepayment Premium” in Section 1.1 of the Agreement is
hereby amended to read as follows:

“Prepayment Premium”: Defined in the Lender Fee Letter.

2.13 The definition of “Swingline Commitment” in Section 1.1 of the Agreement is
hereby amended to replace the amount $30,000,000” with the amount “$35,000,000.”

2.14 The last proviso to clause (i) of Section 2.21 of the Agreement is hereby
amended to read as follows:

; provided however that, notwithstanding the foregoing, any Discretionary Sale
to an Affiliate of the Borrower, other than (x) pursuant to clause (2) or
(3) above or (y)(A) if the sale price equals or exceeds the greater of the
Assigned Value of such Loan and 50% of the par amount of such Loan and (B) the
aggregate amount of such sales under this clause (y) does not exceed 10% of the
Facility Amount per annum, shall require the prior written consent of the
Administrative Agent in its sole and absolute discretion;

2.15 Clause (p) of Section 6.18 of the Agreement is hereby amended to replace
the reference to “Bob Clemmens” with a reference to “Dan McCready”.

2.16 The “Commitment” of Wells Fargo Bank, N.A. is hereby increased to equal
$250,000,000.

 

4



--------------------------------------------------------------------------------

SECTION 3. Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

SECTION 4. Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a) this Amendment has been duly executed and delivered by it;

(b) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

(c) there is no Termination Event, Unmatured Termination Event, or Servicer
Default that is continuing or would result from entering into this Amendment.

SECTION 5. Conditions to Effectiveness.

The effectiveness of this Amendment is subject to (i) receipt by the
Administrative Agent of executed counterparts (or other evidence of execution,
including facsimile signatures, satisfactory to the Administrative Agent) of
this Amendment, (ii) receipt by the Purchaser Agents of an opinion of counsel to
the Borrower in form and substance acceptable to such parties, (iii) receipt by
Wells Fargo Bank, N.A. of a new Variable Funding Note and a new Swingline Note
reflecting the amended commitments effectuated hereby in exchange for its
existing notes and (iv) receipt by the parties hereto of all fees payable on the
date hereof pursuant to the fee letters related hereto.

SECTION 6. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

5



--------------------------------------------------------------------------------

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Amendment represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER:     NEWSTAR CP FUNDING LLC     By: NewStar Financial, Inc., its
Designated Manager     By:  

/s/ JOHN J. FRISHKOPF

      Name:   John J. Frishkopf       Title:   Treasurer THE ORIGINATOR AND
SERVICER:     NEWSTAR FINANCIAL, INC.     By:  

/s/ JOHN J. FRISHKOPF

      Name:   John J. Frishkopf       Title:   Treasurer

[Signatures Continue on the Following Page]

 

  S-1   Second Amendment to Fifth Amended and Restated LSA



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO SECURITIES, LLC     By:  

/s/ MATT JENSEN

      Name:   Matt Jensen       Title:   Vice President REVOLVING AND SWINGLINE
LENDER:     WELLS FARGO BANK, N.A.     By:  

/s/ KEVIN SUNDAY

      Name:   Kevin Sunday       Title:   Director REVOLVING LENDER:     CAPITAL
ONE, NATIONAL ASSOCIATION     By:  

/s/ JOHN SWAIN

      Name:   John Swain       Title:   Vice President

 

  S-2   Second Amendment to Fifth Amended and Restated LSA